UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                     No. 99-4358

DAVID LEROY HARRIS,
Defendant-Appellant.

Appeal from the United States District Court
for the District of Maryland, at Greenbelt.
Deborah K. Chasanow, District Judge.
(CR-98-107-DKC)

Submitted: January 31, 2000

Decided: March 15, 2000

Before WILKINS and MICHAEL, Circuit Judges,
and HAMILTON, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

James Wyda, Federal Public Defender, Beth M. Farber, Chief Assis-
tant Federal Public Defender, Baltimore, Maryland, for Appellant.
Lynne A. Battaglia, United States Attorney, Ronald J. Tenpas, Assis-
tant United States Attorney, Greenbelt, Maryland, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

David Leroy Harris appeals from his conviction of being a felon in
possession of a firearm, § 18 U.S.C. § 922(g) (1994), for which he
was sentenced to 210 months imprisonment. Harris claims that the
district court erred by allowing the government to introduce the fire-
arm into evidence without establishing a proper chain of custody.
Harris did not object at trial; therefore, he has waived appellate
review of this claim absent plain error. See Fed. R. Crim. P. 52;
United States v. Olano, 507 U.S. 725 (1993).

At Harris' trial, Prince George's County Police Officer Paul Can-
cino testified that, late in the evening of May 30, 1997, he heard gun-
shots and observed muzzle flashes coming from a nearby park.
Shortly thereafter, Cancino saw Harris emerge from the park, holding
in his left hand something that he then threw into the nearby bushes.
Cancino stated that, because he was close (25-30 feet away), and had
his spotlight on Harris, he could see that the object thrown was a sil-
ver semi-automatic handgun. After backup units arrived, Cancino
searched the area where he had seen Harris throw the weapon and
found a Raven Arms, .25 caliber, semi-automatic silver handgun with
a magazine. Cancino placed the weapon in his trunk and then went
back to the area and found six .25 caliber spent shell casings.

Cancino then identified the weapon and the shell casings as those
that he recovered on the night of Harris' arrest, and they were admit-
ted into evidence without objection. A firearms expert testified that
the handgun was functional and that the spent shell casings had been
fired from it. The jury returned a guilty verdict.

Harris appeals, claiming--for the first time--that the firearms evi-
dence was improperly admitted because the government failed to
establish a sufficient chain of custody. We find no error in the district

                     2
court's admission of the weapon. The chain of custody rule, found in
Fed. R. Evid. 901, provides that: "The requirement of authentication
or identification as a condition precedent to admissibility is satisfied
by evidence sufficient to support a finding that the matter in question
is what its proponent claims." Fed. R. Evid. 901(a). Authentication or
identification conforming with the requirements of Rule 901 is satis-
fied by the testimony of a witness with knowledge. See Fed. R. Evid.
901(b)(1). The "ultimate question is whether the authentication testi-
mony was sufficiently complete so as to convince the court that it is
improbable that the original item had been exchanged with another or
otherwise tampered with." United States v. Howard-Arias, 679 F.2d
363, 366 (4th Cir. 1982). Indeed, "precision in developing the `chain
of custody' is not an iron-clad requirement, and the fact of a `missing
link does not prevent the admission of real evidence, so long as there
is sufficient proof that the evidence is what it purports to be and has
not been altered in any material aspect.'" Id. (internal quotation marks
omitted). We find that the chain of custody for the gun was suffi-
ciently established through the testimony of Officer Cancino.

Accordingly, we affirm Harris' conviction. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
in the decisional process.

AFFIRMED

                    3